Citation Nr: 9916259	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a lumbar laminectomy with chronic lumbar strain 
with degenerative disc disease (low back disorder), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that the veteran appears to have 
included the issue of entitlement to a total rating based on 
individual unemployability in his notice of disagreement of 
July 1998.  However, as the RO did not address this issue in 
its statement of the case of September 1998, this issue has 
not been prepared for appellate review.  Accordingly, it is 
being referred back to the RO for appropriate action.  

REMAND

The veteran was initially granted service connection for his 
low back disorder by a rating decision of September 1966.  A 
20 percent evaluation was assigned, effective from April 1, 
1966.  Upon a showing of some improvement in the veteran's 
overall disability picture, including a normal range of 
motion, his assigned rating was reduced to 10 percent by a 
rating decision of September 1971.  In February 1998, the 
veteran filed a claim for an increased evaluation, claiming 
that his low back disability had increased in severity.  By a 
rating decision of March 1998, his assigned disability rating 
was increased to 20 percent, effective from February 5, 1998.  
The veteran subsequently sought a higher rating, and, in 
addition, alleged that he was totally disabled and 
individually unemployable.  These claims were denied by a 
rating decision of June 1998.  That rating decision is the 
subject of this appeal.  

In support of his claim, the veteran submitted a letter dated 
in February 1998 from his treating physician, Frederick K. 
Lewerenz, D.O., stating that the veteran had been seen for 
his low back disorder, and was expected to be totally 
disabled from this disorder for approximately thirty days.  
Dr. Lewerenz stated that the veteran experienced ongoing back 
problems, and that his work-related duties only exacerbated 
these problems.  He indicated that the veteran was to undergo 
further treatment on a regular basis, and that his disability 
status was likely to change.  

In March 1998, the veteran underwent a VA rating examination.  
The report of that examination shows that the veteran 
complained of low back pain to the extent that he was unable 
to stand for more than twenty minutes at a time.  He did not 
complain about any problems in his legs, and indicated that 
he had been experiencing these problems for the past three 
months.  The veteran reported that he had been able to 
function normally until November 1997 when he experienced 
increased pain causing difficulty in standing and walking.  
The examiner also noted that the veteran had undergone an MRI 
examination in the past month.  

On examination, the veteran was found to have no spasm or 
tenderness in the paravertebral muscles and did not complain 
of any pain on coughing.  Alignment was good, and there was 
no evidence of kyphosis or scoliosis.  Flexion was to 70 
degrees and backward extension was to 25 degrees without 
pain.  He could rotate 20 degrees bilaterally without pain.  
His lower limbs were negative for any neurological 
deficiency, and he could perform leg raises to 70 degrees 
without complaints of back pain.  X-ray results showed 
moderate degenerative disc disease at different levels with 
evidence of a laminectomy at L-4 on the right side.  The 
examiner concluded with a diagnosis of chronic lumbar strain, 
status-post laminectomy with degenerative disc disease of the 
lumbar spine.  

An additional letter dated in April 1998 was received from 
Dr. Lewerenz, stating that he had examined the veteran in 
January 1998.  Dr. Lewerenz indicated that the veteran had 
complained of intense pain radiating from the lumbar region 
into the left hip/groin area, and down the left leg with 
associated weakness.  In addition, the veteran complained of 
increased pain with prolonged standing.  Dr. Lewerenz stated 
that on examination, the veteran was shown to have positive 
tenderness with palpation of the paraspinals spasm with full 
range of motion in the lumbosacral spine.  There was positive 
pain radiating into the left lower extremity with 
paresthesia.  Dr. Lewerenz offered his diagnoses of status-
post lumbar laminectomy, chronic lumbar fibromyositis, 
degenerative disc disease of the lumbosacral spine, left 
radiculitis, degenerative joint disease of the hips 
bilaterally, and nerve root compression.  

In addition, Dr. Lewerenz stated that in subsequent visits, 
the veteran continued to complain of "immeasurable pain" in 
the left leg with associated swelling.  He also stated that 
the veteran wore a back brace for stability, and that the 
veteran had been unable to work since November 1997.  In 
conclusion, Dr. Lewerenz stated that the veteran had been 
advised to refrain from engaging in any activities which 
would exacerbate his problem, and that he was effectively 
totally disabled and was precluded from any gainful 
employment and had a poor/guarded prognosis.  

The Board has evaluated the above-discussed evidence and 
finds that there exists an apparent inconsistency between the 
report of the March 1998 VA rating examination which found a 
relatively lesser degree of functional impairment, and Dr. 
Lewerenz' letters of February and April 1998 which suggested 
that the veteran was totally disabled and incapable of 
obtaining or retaining gainful employment.  In view of this 
inconsistency, the Board is of the opinion that additional 
development is necessary to properly adjudicate the veteran's 
claim.  In this regard, the veteran should be afforded an 
additional VA rating examination to evaluate the extent and 
severity of his low back disorder, in light of the differing 
conclusions offered by Dr. Lewerenz and the report of the 
March 1998 rating examination.  

In addition, the Board notes that Dr. Lewerenz has indicated 
that he has been treating the veteran on a regular basis for 
an unspecified period of time.  While Dr. Lewerenz has 
offered summaries of this treatment in his February and April 
1998 letters, the actual clinical treatment records have not 
been obtained.  Therefore, it is the opinion of the Board 
that such records should be obtained and associated with the 
claims file to be given due consideration in adjudicating the 
veteran's claim.  Further, the veteran has alleged that he 
was forced to terminate his job due to problems associated 
with his low back disorder.  The Board also finds that the 
veteran should be afforded the opportunity to submit evidence 
that his back complaints resulted in termination from his 
job.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).   

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, it should obtain and 
associate complete clinical treatment 
records from Dr. Lewerenz.  In addition, 
the veteran should be provided the 
opportunity to submit additional evidence 
in support of his assertion that his back 
complaints resulted in termination from 
his job.  See Spurgeon, supra.  Any such 
evidence submitted should be associated 
with the claims file.  

2.  Upon completion of the requested 
development, the veteran should be 
scheduled for a VA rating examination to 
evaluate the severity of his low back 
disorder.  All indicated tests and 
studies should be performed.  The 
examiner is specifically requested to 
offer an opinion as to whether or not the 
veteran's service-connected low back 
disorder may preclude him from obtaining 
or retaining gainful employment, or the 
extent to which his low back disorder 
affects the ability to obtain or retain 
employment.  The examiner's opinion 
should be based upon a review of all 
pertinent medical evidence contained in 
the claims file, to include private 
clinical treatment records and the report 
of the March 1998 rating examination in 
addition to his own clinical findings.  
In this regard, the examiner should be 
provided with the veteran's claims folder 
for review in advance of the scheduled 
examination.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

3.  Afterwards, the RO should adjudicate 
the issue of entitlement to an evaluation 
in excess of 20 percent for the veteran's 
low back disorder, taking into account 
all relevant statutes, regulations, and 
diagnostic codes.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



